Title: From John Adams to Susanna Boylston Adams Clark Treadway, 14 February 1819
From: Adams, John
To: Treadway, Susanna Boylston Adams Clark



Dear Susan
Quincy Feby. 14th. 1819.

Our friend John lends me his hand to write you a line to acknowledge your favour of the 7th of this month. I sympathize with you in all your sorrows & congratulate with you in all your pleasures as I know you do in mine. Give my love to Mr. Clarke and wish him health and every blessing but you and I must submit him to a wise & benign providence. I can not wish you to exchange visits very often with your Aunt whose necessary cares must be very fatigueing to her but I hope you will preserve your reverence for her and her husband and they will never abate their affection for you. I seem to see little Susan putting out her arms to go to Mr. Addison.
George has gone to College, Charles is in Boston. John alone remains to write this letter for me & cheer my heart.
Mr. & Mrs. De Wint & their little Caroline Elizabeth arrived in Boston on friday and I expect them here every moment. Your young female friends in this village would be delighted to correspond with you. I am very glad you have an opportunity to become acquainted with Mr. Clarke’s Mother, Brother & Sister and the Library must be a choice blessing to you. I cannot finish with out giving you one political hint whether you will understand it or not. if you do not I pray you to inquire. I rejoice that Ambrister the second Jonathan Robbins has been seen in his true light by the House of Representatives.
I am my dear Child / Your affectionate Grandfather
John Adams